Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Regarding claim 1, None of the references of record discloses or suggests, alone or in combination, “An apparatus for forming a three-dimensional article …. , said apparatus comprising: at least one high energy beam source for emitting a high energy beam for at least one of heating or fusing said powder material; a deflection source … ; a focus lens … ; at least one astigmatism lens; and at least one controller configured to control said at least one astigmatism lens so as to shape the high energy beam spot on said powder layer such that the shape of the high energy beam spot on said layer of powder is longer in a direction parallel to a deflection direction of said high energy beam than in a direction perpendicular to said deflection direction of said high energy beam, wherein: a ratio of a length of said high energy beam spot in said parallel direction and a width of said high energy beam spot in said perpendicular direction is varying as a function of the power of said energy beam on said workpiece either during a scan of said high energy beam on said powder material or between successive scans of said high energy beam on said powder material; and the width of said high energy beam spot in said perpendicular direction is a constant value.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The terminal disclaimer received on 22 March 2021 is acceptable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174.  The examiner can normally be reached on 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang  can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761